
	

113 HR 4875 IH: Equalizing Transparency for Veterans Act
U.S. House of Representatives
2014-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4875
		IN THE HOUSE OF REPRESENTATIVES
		
			June 17, 2014
			Mr. Boustany (for himself and Mr. Roe of Tennessee) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To direct the Secretary of Veterans Affairs to publish information on the provision of health care
			 by the Department of Veterans Affairs, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Equalizing Transparency for Veterans Act.
		2.Publication of information on provision of health care by Department of Veterans Affairs
			(a)Publication of information
				(1)In generalNot later than two years after the date of the enactment of this Act, and biennially thereafter,
			 the Secretary of Veterans Affairs shall publish on an Internet database of
			 the Department of Veterans Affairs that is publically available
			 information on the provision of health care by the Department of Veterans
			 Affairs.
				(2)Elements
					(A)Medical facilitiesWith respect to each medical facility of the Department, including community based outpatient
			 clinics, each publication required by paragraph (1) shall include, at a
			 minimum, the following:
						(i)The measures regarding inpatient and outpatient care made publically available by the Secretary of
			 Health and Human Services pursuant to section 1886(b)(3)(B)(viii)(VII) of
			 the Social Security Act (42 U.S.C. 1395ww(b)(3)(B)(viii)(VII)), including
			 with respect to emergency department throughput measures, hospital
			 consumer assessment of health-care providers and systems, and the national
			 healthcare safety network.
						(ii)Per each discharged patient of such a facility—
							(I)the average length of stay;
							(II)the opioid prescription rate; and
							(III)the suicide rate.
							(iii)The average number of days a patient waited beginning on the date on which an appointment or
			 procedure was requested and ending on the date on which the appointment or
			 procedure occurred.
						(B)Nursing homesWith respect to each nursing home of the Department of Veterans Affairs, each publication required
			 by paragraph (1) shall include, at a minimum, any measures that the
			 Secretary of Health and Human Services makes publically available with
			 respect to Medicare nursing homes.
					(C)Period coveredThe information included pursuant to subparagraphs (A) and (B) in each publication required by
			 paragraph (1) shall cover the period that the Secretary of Veterans
			 Affairs determines is equivalent to the period covered by the Secretary of
			 Health and Human Services in publishing similar information.
					(3)Personal informationThe Secretary shall ensure that personal information connected to information published under
			 paragraph (1) is protected from disclosure as required by applicable law.
				(b)ValidationThe Secretary shall establish a process to validate the information published under subsection (a).
			 Such process shall include the following:
				(1)An audit of a number of randomly selected medical facilities that is sufficient to ensure the
			 validity of such information.
				(2)An opportunity for a medical facility described in paragraph (1) to appeal the validation of such
			 information.
				(c)Annual reportNot later than 30 days after the date of the enactment of this Act, and annually thereafter, the
			 Secretary shall submit to Congress a report that includes—
				(1)a listing of the facilities of the Department that rank within the bottom quartile on each quality
			 measure used by the Secretary to determine such rankings, including, as
			 applicable, the measures used in the database under subsection (a); and
				(2)a plan to improve each such facility.
				(d)Comptroller General reportNot later than 180 days after the date of the enactment of this Act, the Comptroller General of the
			 United States shall submit to Congress a report setting forth
			 recommendations for additional elements to be included with the
			 information published under subsection (a) to improve the evaluation and
			 assessment of the safety and health of individuals receiving care under
			 the laws administered by the Secretary and the quality of care received by
			 such individuals.
			(e)Toll-Free hotline on care providedNot later than two years after the date of the enactment of this Act, the Secretary shall—
				(1)establish a toll-free telephone number for individuals to use to notify the Secretary of
			 low-quality care being provided at a health care facility of the
			 Department of Veterans Affairs; and
				(2)ensure that patients at such a health care facility, and caregivers of such patients, are informed
			 of such telephone number.
				
